



Exhibit 10.55
ELEVENTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS ELEVENTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Eleventh
Amendment”), dated as of January 11, 2018, is made by and between KBS LEGACY
PARTNERS PIKESVILLE LLC, a Delaware limited liability company ("Seller"), and
ELITE STREET CAPITAL WATERSTONE EQUITY DE, LLC, a Delaware limited liability
company ("Buyer"), with reference to the following:
WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017, that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017, that certain Second Amendment
to Agreement for Purchase and Sale dated as of November 6, 2017, that certain
Third Amendment to Agreement for Purchase and Sale dated as of November 17,
2017, that certain Fourth Amendment to Agreement for Purchase and Sale dated as
of November 27, 2017, that certain Fifth Amendment to Agreement for Purchase and
Sale dated as of November 29, 2017, that certain Sixth Amendment to Agreement
for Purchase and Sale dated as of December 4, 2017, that certain Seventh
Amendment to Agreement for Purchase and Sale dated as of December 7, 2017, that
certain Eighth Amendment to Agreement for Purchase and Sale dated as of December
14, 2017, that certain Ninth Amendment to Agreement for Purchase and Sale dated
as of December 15, 2017, and that certain Tenth Amendment to Agreement for
Purchase and Sale dated as of December 19, 2017 (collectively, the "Purchase
Agreement");
WHEREAS, Seller and Buyer have agreed to enter into this Eleventh Amendment to
set forth their agreement regarding the matters set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:
1.Terms. All initially capitalized terms which are used in this Eleventh
Amendment, but not otherwise defined herein, shall have the same meanings as
ascribed thereto in the Purchase Agreement.
2.    Closing Date and Extension Deposit. The last sentence of the second
paragraph of Section 1.1 is hereby deleted and replaced with the following:
“Buyer shall deposit the Extension Deposit (as defined in Section 2.4.1 hereof)
in accordance with the provisions of Section 2.4.1 hereof.” Section 2.4.1 of the
Purchase Agreement is hereby deleted and replaced with the following:
“2.4.1 The closing of the sale of the Property in accordance with the terms of
this Agreement (the "Closing") shall occur on the date (the “Closing Date”) that
is the earlier of:
a) the date that is thirty (30) days after Buyer has received the Lender’s
Approval (as defined in Section 2.12 below)(the


1

--------------------------------------------------------------------------------





“Lender’s Approval Closing Deadline”) provided that, in the event Buyer has
received the Lender’s Approval, Buyer may elect to extend the Lender’s Approval
Closing Deadline for thirty (30) days (the “Post-Lender Approval Closing
Extension”) by delivering not less than five (5) business days prior to the
then-set Lender Approval Closing Deadline written notice to Seller, and
b) March 20, 2018 (the “Closing Deadline”), provided that, in the event Buyer
has either received a Rejection Notice (as defined in Section 2.12 below) or
Buyer has delivered a Withdrawal Notice (as defined in Section 2.12 below),
Buyer may elect by delivering written notice to Seller not less than five (5)
business days prior to the then-set Closing Deadline, to extend the Closing
Deadline for sixty (60) days.
In addition to Buyer’s delivery of the Additional Earnest Money Deposit to
Escrow Agent on or prior to January 11, 2018, Buyer shall also deliver to Escrow
Agent not later than January 11, 2018 additional immediately available funds in
the amount of THREE HUNDRED THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS
($300,500.00) (the "Extension Deposit"). The Extension Deposit shall be
non-refundable to Buyer except as otherwise expressly provided herein. The
Closing shall take place at the office of the Escrow Agent, or such other place
as shall be mutually agreed upon by the parties hereto.”
3.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Eleventh Amendment, the undersigned hereby ratify and confirm
the Purchase Agreement which remains in full force and effect.
4.    Counterparts. This Eleventh Amendment may be executed in counterparts,
each of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned hereby execute this Eleventh Amendment to
be effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS PIKESVILLE LLC, a Delaware
limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner


By:
/s/ Guy K. Hays

Guy K. Hays, Executive Vice President


BUYER:


ELITE STREET CAPITAL WATERSTONE EQUITY DE,
LLC, a Delaware limited liability company


By:
Rialto Elite 2017 4 Pack Borrower GP, LLC, a Delaware

limited liability company, its manager


By:
Rialto Elite 2017 4 Pack GP Member, LLC, a

Delaware limited liability company, its manager


By:
RREF III-P Elite Venture, LLC, a Delaware

limited liability company, its manager


By:
Elite Street Capital, LLC, a Texas limited

liability company, Its authorized member


By:
/s/ Yehonatan Sade        

Name:
Yehonatan Sade

Title:
Managing Manager



3

--------------------------------------------------------------------------------





The undersigned joins in the execution of this Eleventh Amendment in order to
acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY




By:
/s/ J. Jay Pugh

Name:
J. Jay Pugh

Title:
VP/Sr. Commercial Escrow Officer





4